DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on February 15, 2021 is acknowledged.  The examiner agrees that claims 1-21 are readable on the elected species.
Claim Objections
Claims 4, 13-16, and 21 are objected to because of the following informalities:  
In regards to claim 4, lines 2 and 3, the phrase “a second, opposite surface” should be changed to “a second surface opposite to the first surface.”
In regards to claim 13, line 2, the phrase “a fully open position” should be changed to “a fully open state.”
In regards to claim 14, line 2, the phrase “a tertiary position” should be changed to “a tertiary state.”
In regards to claim 15, line 2, the phrase “a primary position” should be changed to “a primary state.”
In regards to claim 16, lines 5 and 6, the phrase “a second, opposite direction” should be changed to “a second direction opposite the first direction,” and in line 11, the phrase “an activated and a deactivated state” should be changed to “an activated state and a deactivated state.”
In regards to claim 21, lines 2 and 3, the phrase “a fully open position” should be changed to “a fully open state,” in line 4, the phrase “a tertiary position” should be changed to “a tertiary state,” and in line 6, the phrase “a primary position” should be changed to “a primary state.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, it is unclear to what component or feature of the device the second surface is “opposite.”  It is understood from the specification that the second surface is opposite to the first surface, and will be examined as such.  See claim objection above.

In regards to claims 13-15 and 21, it is unclear how the latch assembly, which includes various components each having various positions, can have a single fully open position, tertiary position, and primary position.  Since the latch assembly has various components, each having various positions, and since the latch assembly is not a physical structure that is movable, then the latch assembly includes a full open state, a tertiary state, and a primary state, and will be examined as such.  See claim objections above.
In regards to claim 16, lines 5 and 6, it is unclear to what component or feature of the device the second direction is “opposite.”  It is understood from the specification that the second direction is opposite to the first direction, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann (DE 19905774 A1).
In regards to claim 1, Bergmann discloses a latch assembly comprising: a forkbolt 7 biased to rotate in a first direction (biased or urged to rotate by component 37 in a clockwise direction from the position in Figure 2 to the position in Figure 3) about a first pivot point 6; a detent 14 biased to rotate in a second direction (counterclockwise 
In regards to claim 2, Bergmann discloses that the switch is configured to detect a surface (surface at reference characters 29 and 30, Figures 1 and 2) of the second end of the lever.
In regards to claim 3, Bergmann discloses that the second end of the lever is configured to be selectively in and out of contact with the forkbolt during operation of the latch assembly (Figures 1-3).
In regards to claim 4
In regards to claim 5, Bergmann discloses that the forkbolt includes a first forkbolt latching projection 26, a second forkbolt latching projection 28, and a third forkbolt latching projection 12.
In regards to claim 6, Bergmann discloses that the detent includes a detent latching projection (projection forming niche 13, Figures 1-3) configured to engage the first, second, and third forkbolt latching projections based on rotational movements of the forkbolt and detent (directly and indirectly engaging the projections via component 23, Figures 1-3).
In regards to claim 9, Bergmann discloses that the first direction is opposite to the second direction (Figures 1-3).
In regards to claim 16, Bergmann discloses a latch assembly comprising: a housing 2; a forkbolt 7 coupled to the housing, the forkbolt biased to rotate in a first direction (biased or urged to rotate by component 37 in a clockwise direction from the position in Figure 2 to the position in Figure 3) about a first pivot point 6; a detent 14 coupled to the housing, the detent biased to rotate in a second direction opposite to the first direction (counterclockwise direction Y) about a second pivot point 15; a lever 23 coupled to the detent; a first switch 32 configured to detect a surface (surface of portions 29 and 30, Figures 1 and 2) of the lever; and wherein the first switch is configured to detect a position of both the forkbolt and the combined detent and lever (detects a position of the forkbolt via cooperation with the lever, and thereby detects a position of the lever and the detent, since positions of the forkbolt are dependent on the positions of the lever and the detent), and wherein the first switch is configured to transition between an activated and a deactivated state based on movement of the 
In regards to claim 18, Bergmann discloses that the forkbolt includes a first forkbolt latching projection 26, a second forkbolt latching projection 28, and a third forkbolt latching projection 12, and wherein the detent includes a detent latching projection (projection forming niche 13, Figures 1-3) configured to engage the first, second, and third forkbolt latching projections based on rotational movements of the forkbolt and detent (directly and indirectly engaging the projections via component 23, Figures 1-3).
In regards to claim 20, Bergmann discloses that the lever is pivotally coupled to the detent (Figures 1-3).
Claim(s) 1-4, 9, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duboille (FR 2804713 A1).
In regards to claim 1, Duboille discloses a latch assembly comprising: a forkbolt 230 biased to rotate in a first direction (clockwise direction F5) about a first pivot point 239 (Lines 318-320 of the Computer Generated Translation); a detent 231 biased to rotate in a second direction (counterclockwise direction from the position in Figure 2 towards the forkbolt, Lines 307-312 of the Computer Generated Translation) about a second pivot point 237, the detent configured to engage with the forkbolt in at least two different positions (directly engaging, as in Figures 1 and 3, or indirectly engaging via component 232, Figure 2); a lever 232 having a first end (see Figure 1 below) coupled to the detent and a second end (see Figure 1 below) biased toward the forkbolt (Figures 1 and 2); and a switch 260 configured to detect a position of both the forkbolt and the 

    PNG
    media_image1.png
    1133
    930
    media_image1.png
    Greyscale

In regards to claim 2, Duboille discloses that the switch is configured to detect a surface (surface at reference characters 251, 232d, and 232a, Figures 1-5) of the second end of the lever.
In regards to claim 3, Duboille discloses that the second end of the lever is configured to be selectively in and out of contact with the forkbolt during operation of the latch assembly (Figures 1-5).
In regards to claim 4, Duboille discloses that the second end of the lever includes a first surface (surface of portions 250, 232d, and 232a, Figures 1-5) configured to be detected by the switch, and a second surface opposite to the first surface (surface of portion 242, Figures 1-5) configured to be selectively in and out of contact with a surface (surface of edge 235) of the forkbolt (Figures 1-5).
In regards to claim 9, Duboille discloses that the first direction is opposite to the second direction (Figures 1-5).
In regards to claim 16, Duboille discloses a latch assembly comprising: a housing (lock housing, Line 257 of the Computer Generated Translation); a forkbolt 230 coupled to the housing, the forkbolt biased to rotate in a first direction (clockwise direction F5) about a first pivot point 239; a detent 231 coupled to the housing, the detent biased to rotate in a second direction opposite to the first direction (counterclockwise direction from the position in Figure 2 towards the forkbolt, Lines 307-312 of the Computer Generated Translation) about a second pivot point 237; a lever 232 coupled to the detent; a first switch 260 configured to detect a surface (surface at reference characters 251, 232d, and 232a, Figures 1-5) of the lever; and wherein the first switch is configured to detect a position of both the forkbolt and the combined 
In regards to claim 20, Duboille discloses that the lever is pivotally coupled to the detent (Figures 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 12-15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (DE 19905774 A1) in view of Taviani et al. (EP 1512815 A1).
In regards to claims 7, 8, 12, and 17
In regards to claims 13-15 and 21, Bergmann discloses that when the latch assembly is in a fully open state (Figure 1), the first switch is configured to be in a deactivated state, when the latch assembly is in a tertiary state (Figure 2), the first switch is configured to be in an activated state, and when the latch assembly is in a primary state (Figure 3), the first switch is configured to be in the activated state.  Taviani et al. teaches that when the latch assembly is in a fully open state (Figure 1), both the first and second switches are configured to be in an activated state, when the latch assembly is in a tertiary state (Figure 2), the second switch is configured to be in the activated state and the first switch is configured to be in a deactivated state, and when the latch assembly is in a primary state (Figure 4), both the first and second switches are configured to be in the deactivated state.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the first switch of Bergmann relative to the lever such that when the latch assembly is in the fully open state, the first switch is in a activated state, and when the latch assembly is in the tertiary and primary states, the first switch is in a deactivated state, since the activated and deactivated states of the first switch of Bergmann would still detect the position of the lever, as taught by Taviani et al. 
Claims 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (DE 19905774 A1) in view of Im et al. (US Pub. No. 2018/0073284).
In regards to claims 10 and 19, Bergmann discloses the latch assembly as applied to claims 1-6 and 16 above, with the latch assembly comprising a housing 2, but fails to disclose that the housing has a slot, and that a portion of the second end of the 
In regards to claim 11, Bergmann in view of Im et al. teaches that the position of the second end of the lever is configured to slide within the slot from a first position (Figure 2 of Bergmann) where the lever is detected by the switch, to a second position (Figure 1 of Bergmann) where the lever is not detected by the switch.
Claims 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duboille (FR 2804713 A1) in view of Im et al. (US Pub. No. 2018/0073284).
In regards to claims 10 and 19, Duboille discloses the latch assembly as applied to claims 1-4 and 16 above, with the latch assembly comprising a housing (lock housing, Line 257 of the Computer Generated Translation), but fails to disclose that the housing has a slot, and that a portion of the second end of the lever is configured to slide within the slot.  Im et al. teaches a movable component 342 within a housing 100 of a latch assembly, with the housing having a slot 160 and a portion 342b of the movable component being configured to slide within the slot (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a slot in the housing and a cooperating portion on the 
In regards to claim 11, Duboille in view of Im et al. teaches that the position of the second end of the lever is configured to slide within the slot from a first position (Figure 4 of Duboille) where the lever is detected by the switch, to a second position (Figure 1 of Duboille) where the lever is not detected by the switch.
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duboille (FR 2804713 A1) in view of Taviani et al. (EP 1512815 A1).
In regards to claim 12, Duboille discloses the latch assembly as applied to claims 1-4 and 16 above, with the switch being a first switch configured to detent a surface (surface at reference characters 251, 232d, and 232a, Figures 1-5) of the lever.  Bergmann fails to disclose that the latch assembly includes a second switch configured to detent the detent sensed surface.  Taviani et al. teaches a latch assembly having a forkbolt 8, a detent 9, and an associated lever 25, with positions of the lever being detected by a first switch 37 and a second switch 38 configured to detent positions of the detent by detecting a detent sensed surface (surface of the detent cooperating with portion 41 of the second switch, Figures 1-6).  Taviani et al. also teaches that the first switch includes a first compressible switch button (button between portions 37 and 39 of the first switch, Figure 4) and that the second switch includes a second compressible switch button (button between portions 38 and 41 of the second switch, Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second switch to detent the detent sensed surface 
In regards to claim 17, Duboille discloses that the detent includes a surface capable of being detectable by a switch (surface shown in Figure 1 on Page 8 of the current Office Action), but fails to disclose that the first switch includes a first compressible switch button, and that the latch assembly includes a second switch having a second compressible switch button, with the second switch configured to detect the surface of the detent.  Taviani et al. teaches a latch assembly having a forkbolt 8, a detent 9, an associated lever 25, a first switch 37 configured to detect a surface of the lever (Figures 1-6), with the first switch including a first compressible switch button (button between portions 37 and 39 of the first switch, Figure 4), and a second switch 38 configured to detect a surface of the detent (Figure 1-6), with the second switch including a second compressible switch button (button between portions 38 and 41 of the second switch, Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second switch to detent the detent sensed surface of the detent so as to further monitor the positions of the detent, enhancing the security of the device, and to specify that the first switch includes a first compressible switch button cooperating with portion 263 of the first switch of Duboille since switches with compressible buttons are known in the art.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 5, 2021